USCA4 Appeal: 19-4337      Doc: 22         Filed: 11/15/2019    Pg: 1 of 6




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 19-4337


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        MICHAEL BRUCE MESSER, JR.,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Greenville. Bruce H. Hendricks, District Judge. (6:18-cr-00575-BHH-1)


        Submitted: October 16, 2019                                 Decided: November 15, 2019


        Before KING, AGEE, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Lora Blanchard, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
        PUBLIC DEFENDER, Greenville, South Carolina, for Appellant. Joseph Attias, National
        Security Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.;
        Sherri A. Lydon, United States Attorney, Columbia, South Carolina, Maxwell B. Cauthen,
        III, Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
        Greenville, South Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 19-4337      Doc: 22         Filed: 11/15/2019     Pg: 2 of 6




        PER CURIAM:

               Michael Bruce Messer, Jr., appeals the upward variant, 120-month sentence

        imposed following his guilty plea to possession of a firearm by a felon and possession of a

        firearm and ammunition by a felon, both in violation of 18 U.S.C. § 922(g)(1) (2012). On

        appeal, Messer challenges both the procedural and the substantive reasonableness of his

        sentence. Finding no error, we affirm.

               We review a sentence for reasonableness, applying an abuse-of-discretion standard.

        United States v. Shephard, 892 F.3d 666, 670 (4th Cir. 2018). We must “first ensure that

        the district court committed no significant procedural error, such as improperly calculating

        the Guidelines range, selecting a sentence based on clearly erroneous facts, or failing to

        adequately explain the chosen sentence.” United States v. Spencer, 848 F.3d 324, 327 (4th

        Cir. 2017) (alterations and internal quotation marks omitted). If we find no such procedural

        error, we must consider the substantive reasonableness of the sentence, considering the

        totality of the circumstances. Gall v. United States, 552 U.S. 38, 51 (2007). To be

        substantively reasonable, the sentence must be “sufficient, but not greater than necessary,”

        to satisfy the purposes of sentencing. 18 U.S.C. § 3553(a) (2012).

               Messer first asserts that the district court relied on inaccurate, misleading, or

        incomplete information in selecting his sentence. A criminal defendant has a due process

        right to be sentenced based on accurate information. United States v. Nichols, 438 F.3d

        437, 440 (4th Cir. 2006). Relatedly, a court commits procedural error when it sentences a

        defendant “based on clearly erroneous facts.” Gall, 552 U.S. at 51; Spencer, 848 F.3d at

        327. “A [factual] finding is clearly erroneous when although there is evidence to support

                                                     2
USCA4 Appeal: 19-4337      Doc: 22         Filed: 11/15/2019     Pg: 3 of 6




        it, the reviewing court on the entire evidence is left with the definite and firm conviction

        that a mistake has been committed.” United States v. Wooden, 887 F.3d 591, 602 (4th Cir.

        2018) (internal quotation marks omitted).

               We discern no clear error in the district court’s finding that Messer presented a

        danger to the public based on his demonstrated interest in committing violence on behalf

        of ISIS. Rather, the district court properly relied on the undisputed facts described in the

        presentence report and the Government’s sentencing memorandum—both of which the

        court expressly adopted—in determining Messer’s willingness to commit such violence

        and his future dangerousness to society. See United States v. Dennings, 922 F.3d 232, 237

        n.3 (4th Cir. 2019) (“When a defendant fails to object to the PSR’s factual findings, the

        district court may rely on them without engaging in further inquiry.”). While Messer

        asserts that the facts identified by the Government merely indicated his curiosity regarding

        ISIS, we find no clear error, viewing the record in its entirety, in the district court’s

        acceptance of Messer’s online messages at face value, and its reliance on those messages

        as evidence of his dangerousness. See United States v. Schmidt, 930 F.3d 858, 868 (7th

        Cir. 2019); United States v. Rayyan, 885 F.3d 436, 440-41 (6th Cir.), cert. denied, 139 S.

        Ct. 264 (2018); United States v. Hernandez-Villanueva, 473 F.3d 118, 123 (4th Cir. 2007).

               Next, Messer argues that the district court failed to adequately articulate the basis

        for the sentence it imposed. “[F]or every sentence—whether above, below, or within the

        Guidelines range—a sentencing court must place on the record an individualized

        assessment based on the particular facts of the case before it.” United States v. Lynn, 592

        F.3d 572, 576 (4th Cir. 2010) (internal quotation marks omitted). The court must explain

                                                     3
USCA4 Appeal: 19-4337      Doc: 22         Filed: 11/15/2019      Pg: 4 of 6




        the basis for its sentence sufficiently to “allow[] for meaningful appellate review” and to

        “promote[] the perception of fair sentencing.” United States v. Carter, 564 F.3d 325, 328

        (4th Cir. 2009) (internal quotation marks omitted). “The adequacy of the sentencing

        court’s explanation depends on the complexity of each case. There is no mechanical

        approach to our sentencing review. The appropriateness of brevity or length, conciseness

        or detail, when to write, what to say, depends upon the circumstances.” United States v.

        Blue, 877 F.3d 513, 518 (4th Cir. 2017) (internal quotation marks omitted). Although the

        sentencing judge “need not robotically tick through the § 3553(a) factors,” United States

        v. Helton, 782 F.3d 148, 153 (4th Cir. 2015) (internal quotation marks omitted), she must

        “set forth enough to satisfy the appellate court that [s]he has considered the parties’

        arguments and has a reasoned basis for exercising h[er] own legal decision-making

        authority,” Blue, 877 F.3d at 518 (internal quotation marks omitted).

               Our review of the record indicates that the district court provided a detailed

        explanation of its sentencing calculus, specifically highlighting a variety of facts relevant

        to the § 3553(a) factors. See 18 U.S.C. § 3553(a)(1), (2)(A)-(C). Contrary to Messer’s

        assertions on appeal, we conclude that the court’s explanation evidences “an individualized

        assessment based on the particular facts of the case,” Lynn, 592 F.3d at 576 (internal

        quotation marks omitted), which is adequate to demonstrate its reasoned basis for the

        exercise of its sentencing discretion and to enable meaningful appellate review.

               Finally, Messer contends that the district court imposed a substantively

        unreasonable sentence, as the court’s significant upward variance was greater than

        necessary to satisfy the purposes of sentencing.            When reviewing substantive

                                                     4
USCA4 Appeal: 19-4337      Doc: 22         Filed: 11/15/2019      Pg: 5 of 6




        reasonableness, “we examine the totality of the circumstances to see whether the

        sentencing court abused its discretion in concluding that the sentence it chose satisfied the

        standards set forth in § 3553(a).” United States v. Gomez-Jimenez, 750 F.3d 370, 383 (4th

        Cir. 2014) (alteration and internal quotation marks omitted). Where the district court has

        imposed a sentence outside the Guidelines range, “we consider whether the sentencing

        court acted reasonably both with respect to its decision to impose such a sentence and with

        respect to the extent of the divergence from the sentencing range.” United States v.

        Washington, 743 F.3d 938, 944 (4th Cir. 2014) (internal quotation marks omitted). “The

        farther the court diverges from the advisory [G]uideline[s] range, the more compelling the

        reasons for the divergence must be.” United States v. Tucker, 473 F.3d 556, 561 (4th Cir.

        2007) (internal quotations omitted).

               We will vacate an above-Guidelines sentence “if its stated reasoning is inadequate

        or if it relies on improper factors.” United States v. Bolton, 858 F.3d 905, 915 (4th Cir.

        2017). However, we must “give due deference to the district court’s decision that the

        § 3553(a) factors, on a whole, justify the extent of the variance.” United States v. Zuk, 874

        F.3d 398, 409 (4th Cir. 2017) (internal quotation marks omitted). Ultimately, we “can

        reverse a sentence only if it is unreasonable, even if the sentence would not have been the

        choice of the appellate court.” United States v. Yooho Weon, 722 F.3d 583, 590 (4th Cir.

        2013) (internal quotation marks omitted).

               Despite the district court’s significant upward variance, we conclude that the court’s

        reasoning provided sufficient justification for the statutory maximum sentence it imposed.

        The court detailed various § 3553(a) factors bringing Messer’s offense outside the

                                                     5
USCA4 Appeal: 19-4337      Doc: 22         Filed: 11/15/2019      Pg: 6 of 6




        heartland of § 922(g)(1) offenses, reasonably emphasizing his lack of deterrence and the

        risk of future danger he posed to the public. Cf. Rayyan, 885 F.3d at 440, 442-43

        (upholding significant upward variance based, in part, on defendant’s “affinity for

        terrorism,” expressed interest in committing terrorist attacks, and “willingness to flout the

        law to obtain firearms”); United States v. Pruess, 703 F.3d 242, 247 (4th Cir. 2012)

        (recognizing legitimate public safety interest in preventing felons from possessing

        firearms).   Further, we reject Messer’s assertion that the sentence creates unwarranted

        disparity with other § 922(g) defendants, as we have repeatedly upheld statutory maximum

        sentences for such defendants on substantive reasonableness grounds. See, e.g., United

        States v. Lee, 740 F. App’x 338, 339-40 (4th Cir. 2018) (No. 18-4107); United States v.

        Edwards, 733 F. App’x 697, 699 (4th Cir. 2018) (No. 17-4682); United States Crenshaw,

        721 F. App’x 312, 312-13 (4th Cir. 2018) (No. 17-4620); United States v. Devine, 554 F.

        App’x 208, 210 (4th Cir. 2014) (No. 13-4227).

               Accordingly, we affirm the district court’s judgment. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     6
